Title: From George Washington to the Board of War, 15 November 1776
From: Washington, George
To: Board of War



Genl Greens Qrs [Fort Lee, N.J.] Nov. 15th 1776
Gentn

On Wednesday evening I received the favor of your Letter of the 8th Instt; in consequence of which, I stopped the Flagg that was going in with the Ladies you mention, pointing out to them the necessity of the measure and recommending them to write to their Husbands & connections to obtain Genl How’s assurances for the release of Mrs Lewis & Mrs Robinson & her Children with their baggage, as the condition on which they will be permitted to go in themselves. These terms I can only extend to Mrs Barrow & Mrs Kempe who had never obtained my leave, Mrs Watts had, and my promise that she should go

in. The whole however were prepared to go when the Letter reached New Ark. The mode I have adopted seems most likely and the only proper One to procure the enlargement of our Ladies which I wish for much. I am Gentn with great respt Yr Most Obt Servt

Go: Washington

